Citation Nr: 1103545	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased rating for L4-L5 and L5-S1 disk 
herniation, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 16, 1978 to September 
8, 1978 and from October 1, 2002 to October 14, 2002.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which in pertinent part denied an increased 
rating for L4-L5 and L5-S1 disk herniation.  The Veteran is also 
in receipt of 10 percent evaluations for hypoesthesia of the 
lateral aspect of the right and left lower extremities as 
neurologic manifestations of his back disability, but he has not 
disagreed with these evaluations.

Findings on a VA examination in August 2008 indicate a possible 
worsening of disabilities currently styled hypoesthesia of the 
lower extremities.  Inferred claims for increases ratings are 
referred to the agency of original jurisdiction (AOJ) for 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The most recent VA examination in connection with the Veteran's 
service-connected low back disability was conducted in August 
2008.  The Veteran's representative has argued that the 
examination was inadequate because it did not include any 
findings as to the presence or extent of incapacitating episodes.  
See January 2011 Informal Hearing Presentation.  Such findings 
are needed to evaluate the Veteran's disability in accordance 
with the rating schedule.  See 38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The claims folder shows that the Veteran has made a claim for 
Social Security Administration (SSA) disability benefits.  At one 
point his claim was noted to be at that agency's office of 
hearings and appeals.  The RO has obtained copies of medical 
records from the SSA, but the claims folder does not contain 
copies of any decisions made with regard to the Veteran's claim 
for SSA benefits.  VA has a duty to obtain the SSA decision.  
Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).

In addition, outpatient treatment records from the VA Medical 
Center in Durham, North Carolina show that in October 2008, the 
Veteran complained of low back pain and stiffness and requested a 
cane for stability when walking.  There is also evidence of 
record which suggests that the Veteran's back disability has had 
a negative effect on his employment.  See November 2005 letter 
from Veteran's employer.

The United States Court of Appeals for Veterans Claims (Court) 
has held that TDIU is an element of all appeals of an increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is 
granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. 
§ 4.16 (2008). 

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the 
veteran has satisfied each of these requirements.  His inferred 
claim for TDIU must be decided as part of the appeal of the 
rating for his back disability.  Rice.

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that in the case of a 
claim for total rating based on individual unemployability, the 
duty to assist requires that VA obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work. 38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any 
decisions of the Social Security 
Administration with regard to the Veteran's 
claim for disability benefits.  If these 
decisions are not available, inform the 
Veteran and his representative and ask the 
Veteran to submit any decisions in his 
possession.

2.  The Veteran should be scheduled for a VA 
examination to determine the current level of 
impairment due to the service connected low 
back disability and whether the service 
connected disabilities render the Veteran 
unemployable.

The claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.

The examiner should report the Veteran's 
ranges of thoracolumbar spine flexion, 
extension, lateral flexion, and rotation in 
degrees and note the presence or absence of 
muscle spasm in the thoracolumbar spine.  The 
examiner should also report whether the 
Veteran's thoracolumbar spine is ankylosed.

The examiner should determine whether the 
Veteran's back disability is manifested by 
weakened movement, excess fatigability, pain, 
incoordination or flare-ups.  Such inquiry 
should not be limited to muscles or nerves.  
These determinations should be expressed in 
terms of the additional degree of range of 
motion lost.  The examiner should note the 
point at which pain begins.

The examiner should also note any neurologic 
impairment associated with the back 
disability.  All affected nerves should be 
noted, and the severity of any associated 
disability should be noted.  The examiner 
should also not any periods of physician 
prescribed bed rest.

The examiner should also provide an opinion 
as to whether the service connected 
disability would preclude the Veteran from 
maintaining employment for which his 
education and occupational experience would 
otherwise qualify him.

The examiner should note the extent and all 
manifestations of the scar of the back 
associated with the Veteran's prior disc 
surgery.  The examiner should also note 
consideration of color photographs (as is 
required by the rating schedule) and should 
report whether any of the eight 
characteristics of disfigurement (scar at 
least 5 inches in length, scar at least one 
quarter inch wide at its widest point, scar 
adherent to underlying tissue; or a scar that 
is hypo- or hyper- pigmented, scar with an 
abnormal texture, underlying soft tissue that 
is missing; or skin that is indurated and 
inflexible in an area exceeding six square 
inches) is present.

A complete rationale should be given for all 
opinions and conclusions expressed.

3.  The AOJ should adjudicate the question of 
whether the Veteran is entitled to TDIU.  If 
there is evidence of unemployability and the 
Veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a) (2010); 
the issued should be referred to VA's 
Director of Compensation and Pension for 
consideration in accordance with 38 C.F.R. 
§ 4.16(b) (2010).

4.  If the benefit sought on appeal is not 
granted, the AOJ should issue a supplemental 
statement of the case.  The case should be 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


